NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 07/20/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 07/20/2022, claims 2, 14, and 20 were cancelled, claims 1, 3, 4, 6-13, 15, 18, and 19 were amended, and new claims 21-23 were added.  Claims 1, 3-13, 15-19, and 21-23, as filed on 07/20/2022, are currently pending and considered below.

Terminal Disclaimer
The terminal disclaimer filed on 07/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Number 16/922,584 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been obviated in view of applicant’s amendments and arguments filed 07/20/2022.  The rejections under 35 U.S.C. § 112(b) have been obviated in view of applicant’s amendments and arguments filed 07/20/2022, and was/were withdrawn.  The nonstatutory double patenting rejections of claims 1-9 and 11-20 have been obviated in view of applicant’s terminal disclaimer filed on 07/20/2022, see above, and as amended in accordance with the examiner’s amendment, see below, and were withdrawn.  The rejections of claims 15 and 17-19 under 35 U.S.C. § 102(a)(1) were withdrawn in view of applicant’s amendments and arguments filed 07/20/2022.  The rejections of claims 1, 4-13, and 16 under 35 U.S.C. § 103 were withdrawn in view of applicant’s amendments and arguments filed 07/20/2022.
Claims 1, 3-13, 15-19, and 21-23, as filed on 07/20/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Alexander Neuworth (Registration Number 72,021) on 08/11/2022.

The application has been amended as follows:
In claim 1, lines 13-15, “a handrail coupled to the frame; and a light source provided on the handrail, the light source configured to selectively emit a light proximate to the handrail.” has been replaced with --- a handrail coupled to the frame; a console coupled to the frame, the console including a first light source that emits variable light in at least one of a color or a brightness based on at least one of the collected information regarding the use of the treadmill by the user; and a second light source provided on the handrail, the second light source configured to selectively emit a second light proximate to the handrail. ---.

In claim 3, line 1, “the light source” has been replaced with --- the second light source ---.

In claim 3, line 2, “the emitted light” has been replaced with --- the emitted second light ---.

In claim 4, lines 1-2, “the light source” has been replaced with --- the second light source ---.

In claim 4, line 2, “the emitted light” has been replaced with --- the emitted second light ---.

In claim 5, line 1, “the emitted light” has been replaced with --- the emitted light  from the second light source ---.

In claim 6, lines 1-2, “the light source” has been replaced with --- the second light source ---.

In claim 7, line 1, “A non-motorized treadmill, comprising:” has been replaced with --- A treadmill being non-motorized, the treadmill comprising: ---.

In claim 7, lines 3-4, “the running belt configured to rotate relative to the frame” has been replaced with --- the running belt configured to rotate relative to the frame and defining a non-planar running surface ---.

In each of claims 8-13, line 1, “The non-motorized treadmill” has been replaced with --- The treadmill ---.

In claim 21, lines 3-4, “the running belt configured to rotate relative to the frame” has been replaced with --- the running belt configured to rotate relative to the frame and defining a non-planar running surface ---.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art of record (Frank – US 2017/0136289) fails to teach or render obvious a treadmill in combination with all of the elements and structural and functional relationships as claimed and further including:
the console including a first light source that emits variable light in at least one of a color or a brightness based on at least one of the collected information regarding the use of the treadmill by the user (claim 1);
the running belt configured to rotate relative to the frame and defining a non-planar running surface (claims 7 and 21); and
wherein the light source is configured to selectively emit the light at least partly downward onto the running belt to illuminate the running belt (claim 15).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784